IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-84,351-01 & WR-84,351-02


                     EX PARTE KENNETH WAYNE GUINN, Applicant


             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
         CAUSE NOS. CR14754-A & 14755-A IN THE 220TH DISTRICT COURT
                           FROM BOSQUE COUNTY


       Per curiam. YEARY , J., filed a dissenting opinion.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of online solicitation of a minor, TEX . PENAL CODE § 33.021(b), and sentenced to ten years’

imprisonment on each count. He did not appeal his convictions.

       In Ex parte Lo, we declared § 33.021(b) unconstitutional. Ex parte Lo, 424 S.W.3d 10 (Tex.

Crim. App. 2013). Applicant now contends that in light of Lo his convictions are no longer valid.

We agree. Ex parte Chance, 439 S.W.3d 918 (Tex. Crim. App. 2014). Relief is granted. The
                                                                                                  2

judgments in cause number 14754 and 14755 in the 220th District Court of Bosque County are set

aside, and these causes are remanded to the trial court to dismiss the indictments.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 10, 2016
Do not publish